Citation Nr: 1311378	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  06-36 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The claims file was subsequently transferred to the jurisdiction of the Cleveland, Ohio RO.  

The Veteran testified during a hearing before the undersigned Veterans Law Judge in November 2007.  A transcript of the hearing is of record.

The Board remanded this matter in January 2008, September 2009, December 2010, and April 2012 to obtain a VA opinion.  The RO continued the denial of the claim as reflected in the June 2012 supplemental statement of the case and returned this matter to the Board for further appellate consideration.  Thereafter, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  


FINDING OF FACT

The evidence of record indicates that the Veteran's current arthritis of the lumbar spine had its onset during active military service.


CONCLUSION OF LAW

Arthritis of the lumbar spine was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 (VCAA) that became law in November 2000.  The VCAA provides, among other things, that the VA shall make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by the VA.  The VCAA also requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.59 (2012).  The Board's decision in this case represents a complete grant of the benefit sought on appeal.  As such, the Board finds that any deficiency in the VCAA notice does not prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, the Board is satisfied that all relevant evidence has been obtained.  Consequently, the case is ready for appellate review.

The Veteran contends that his low back disability, diagnosed as arthritis of the lumbar spine, is related to service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012). 

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012). 

The Veteran separated from active duty service in November 1981.  With respect to his claim for service connection for a low back disability, the Veteran, during his November 2007 videoconference hearing, testified that he injured his back while driving on rough, bumpy roads in service, including during combat conditions.  He also testified that he was involved in a vehicular accident in 1968 or 1969.  The Veteran's service treatment records reflect that, on a March 1970 report of medical history, the Veteran reported a history of back trouble.  In January 1978, the Veteran underwent an X-ray examination of the lumbosacral spine after reporting chronic low back pain.  The radiologist noted a small inferior anterior bony density which could have represented a small avulsion osteophyte on the body of L3.  The radiologist concluded that there was a small degenerative or posttraumatic osteophyte on L3, but no evidence of acute fracture or intervertebral loss of height.  

Post-service treatment and VA examination records dated in 2005 and 2006 reflect that the Veteran has been diagnosed as having arthritis of the lumbar spine.  

The Veteran was afforded a VA examination in February 2009, at which time the VA examiner concluded that it was impossible to determine if the events the Veteran sustained during active service were directly the causative factor for his spinal arthritis.  The examiner did not provide a rationale as to why it was impossible to make such a determination.  Furthermore, the VA examiner did not acknowledge the January 1978 X-ray report of the lumbar spine, as described above, indicating a small posttraumatic or degenerative osteophyte on L3, and did not consider this evidence in discussing whether current lumbar spine disability was related to active service.  As such, in September 2009, the Board remanded the case so that a new VA orthopedic examination could be obtained.  

Pursuant to the Board's September 2009 remand instructions, the Veteran was afforded a new VA examination in November 2009.  The November 2009 VA examiner concluded that it was impossible to determine if the events sustained by the Veteran in service were directly the causative factor for his current degenerative arthritis of the lumbar spine.  The examiner explained that a small osteophyte of the lumbar spine was a common finding in the general population in a typical 48- to 49-year-old male, and that it was not a finding that determined the onset of arthritis or a clinical correlation of disability.  However, the examiner conceded it was possible that his in-service occupation may have contributed to his current degenerative spine disability, but that it was "impossible to ascertain a percentage."  

Although the November 2009 VA examiner stated that a small osteophyte was common in a typical 48- to 49-year-old male, the January 1978 X-ray which noted a small osteophyte was taken when the Veteran was 39 years old.  As such, in its December 2010 decision, the Board found that the examiner's rationale was not based on the correct facts of record, and remanded the case for another VA examination.

Pursuant to the Board's December 2010 remand instructions, the Veteran was afforded another VA examination in December 2010.  Specifically, the Board directed that the VA examiner consider the January 1978 X-ray report which noted a small degenerative or posttraumatic osteophyte on L3.  The December 2010 VA examiner opined that a small osteophyte of the lumbar spine could be seen in the general population in a typical 39-year-old male.  He explained that it did not determine the onset of arthritis or a clinical correlation of disability.  The examiner went on to state that it was "possible" that the Veteran's in-service occupation "may have" contributed to his degenerative spine; however, it was impossible to ascertain a percentage.  He explained that degenerative changes occurred in the majority of spines as people age with everyday activities; therefore, it would be impossible to determine what percentage of his pain and arthritis resulted from activities in the military.  The examiner concluded that it was less likely as not caused by or the result of driving over uneven terrain.  Noting that service connection does not require, and the Board was not asking whether, the Veteran's military service was the sole or majority cause of his current back disorder, the Board remanded the case in April 2012 to obtain another VA opinion. 

The Veteran was afforded another VA examination in May 2012, at which time the examiner concluded that the Veteran's low back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that following an extensive review of the claims file, he was unable to find any service treatment records documenting lumbar back pain, injury, or other related conditions.  Although private treatment records in 1990, 2006, and 2007 diagnosed lower back pain with sciatica, these diagnoses occurred a number of years following his separation from service in 1981.  The May 2012 examiner agreed with the previous examiners that mild arthritic changes of the lumbar spine documented by X-ray evidence were common for a person of the Veteran's age and were not considered abnormal.  The examiner indicated that the presence of an osteophyte upon X-ray of the lumbar spine was commonly an incidental finding and did not indicate the onset of a lumbar spine disability.  The examiner did not find any evidence to support the Veteran's claim that his mild degenerative disease of the lumbar spine was related to his military service, and concluded that it was unlikely that the Veteran's current back disorder was caused by or was the result of driving over uneven terrain during military service.  

In September 2012, the Board referred the case to the VHA for a medical expert opinion addressing (a) whether it was at least as likely as not that any current low back disorder originated during active duty from November 1961 to November 1981, or was otherwise the result of the Veteran's extended period of active service or any event thereof; and (b) whether it was at least as likely as not that arthritis of the Veteran's low back was manifested within the one-year period immediately following his discharge from service in November 1981, and, if so, the degree to which his arthritis was manifested at that time.  

The VHA medical expert, a neurosurgeon, opined that it was at least as likely as not, and probably more likely than that, that the Veteran's current back pain originated during active military duty.  The expert cited the Veteran's in-service report of back pain as well as the radiographic evidence in 1978 of a degenerative osteophyte to support the opinion that the degenerative changes were at least beginning to take place during the period of active duty.  The expert noted that one of the earliest symptoms of lumbar degenerative disease was increased low back pain in the axial spine and the perispinal musculature, and that it would take an extensive period of time for the early degenerative changes to become manifest in plain X-rays.  The expert opined that this indicated the degenerative process had been ongoing prior to 1978, and noted that a counter argument that the osteophyte was a result of an avulsion fracture rather than purely degenerative would lead to the same conclusion.  The expert explained that it would indicate that some significant trauma to the lower back occurred while on active duty that caused the spinal musculature to pull a fragment of bone off the spine and later heal as seen in the radiograph, and that the degree of trauma needed to cause this could certainly be an event that would hasten the degeneration of the lower back.

Additionally, the expert opined that the ongoing arthritis in the Veteran's low back began prior to his separation from military service.  Based on the reports and records available, the expert concluded that the degenerative changes, spondylosis, or arthritis were ongoing through the Veteran's active military service and continued thereafter.  Although the degree and onset of these changes could only be inferred from the records, the expert felt confident to say that degenerative changes were taking place at that time.  

Thus, the competent evidence of record shows that the Veteran's arthritis of the lumbar spine had its onset in service.  Service connection for arthritis of the lumbar spine is therefore warranted. 


ORDER

Service connection for arthritis of the lumbar spine is granted. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


